            Case 2:19-cv-00319-JCM-NJK Document 27
                                                28 Filed 11/24/20
                                                         12/04/20 Page 1 of 2




 1   George Haines, Esq.
 2
     Nevada Bar No. 9411
     FREEDOM LAW FIRM, LLC
 3   8985 S. Eastern Avenue, Suite 350
     Las Vegas, Nevada 89123
 4
     Phone: (702) 880-5554
 5   FAX: (702) 385-5518
     Email: Ghaines@freedomlegalteam.com
 6
     Attorney for Plaintiff, Oscar Cabrera
 7
                      IN THE UNITED STATES DISTRICT COURT
 8                         FOR THE DISTRICT OF NEVADA
 9
     Oscar Cabrera,                          )   Case No. 2:19-cv-00319-JCM-NJK
10
                                             )
                                             )
                        Plaintiff,           )   STIPULATION AND ORDER
11
            v.                               )   DISMISSING ACTION WITH
                                             )   PREJUDICE AS TO FAIRWAY
12
                                             )   CAPITAL RECOVERY, LLC.
     Fairway Capital Recovery, LLC,          )
13
                                             )
14                      Defendant.           )

15

16          Plaintiff OSCAR CABRERA and Defendant, FAIRWAY CAPITAL
17   RECOVERY, LLC. hereby stipulate and agree that the above-entitled action shall
18   be dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2) as to, and

19   ONLY as to, FAIRWAY CAPITAL RECOVERY, LLC.

20   ////
21
     ////
     ////
22   ////
     ////
23

24

25


                                          Page 1 of 2
             Case 2:19-cv-00319-JCM-NJK Document 27
                                                 28 Filed 11/24/20
                                                          12/04/20 Page 2 of 2




             Each party shall bear its own attorney's fees, disbursements, and costs of
 1
     suit.
 2
             Dated:             November 24, 2020
 3
       By:                                         By:
 4     /s/George Haines, Esq.                      /s/Mary E. Bacon
 5     George Haines, Esq.                         Mary E. Bacon, Esq.
       Nevada Bar No. 9411                         Nevada Bar No. 12686
 6     FREEDOM LAW FIRM, LLC                       SPENCER FANE, LLP.
       8985 S. Eastern Avenue                      300 S. Fourth Street, Suite 950
 7
       Suite 350                                   Las Vegas, NV 89101
 8     Las Vegas, Nevada 89123                     Attorney for Defendant,
       Attorney for Plaintiff,                     FAIRWAY CAPITAL RECOVERY,
 9
       Oscar Cabrera                               LLC.
10
                                            ORDER
11

12           IT IS SO ORDERED

13
                                             ____________________________
14
                                             UNITED STATES DISTRICT JUDGE
15
                                                          December 4, 2020
                                             DATED: ____________________
16

17

18

19

20

21

22

23

24

25


                                            Page 2 of 2
